Citation Nr: 0428192	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart murmur.  

2.  Entitlement to service connection for a heart condition, 
diagnosed as obstructive cardiomyopathy.  

3.  Entitlement to service connection for a breathing 
disorder.  

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003  RO decision denied 
service connection for cardiomyopathy, a heart murmur, 
bilateral hearing loss and a breathing disorder.  

A videoconference hearing was held in June 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Service medical records reflect that on enlistment 
examination in November 1964 a systolic murmur was detected 
at the left sternal border.  No other cardiac abnormality was 
noted on examination.  On separation examination in August 
1966, the veteran indicated a history of low blood pressure 
with normal blood pressure reading on examination.  No 
clinical abnormalities of the heart or respiratory system 
were shown.  A chest X-ray study was normal.  

Private medical records dated from December 1985 to October 
1989 reflect evaluation of cardiac and breathing complaints.  
A December 1985 record noted a diagnostic assessment of 
benign cardiac murmur.  A January 1989 chest X-ray study was 
within normal limits.  An October 1989 record noted a 
diagnostic impression of systolic murmur in an asymptomatic 
male probably due to hypertrophic obstructive cardiomyopathy.  
A cardiologist consultation report noted a diagnosis of 
obstructive cardiomyopathy which was very mild.  The doctor 
noted that there was no need for additional treatment other 
than prophylaxis for shortness of breath on exertion. 

VA medical records dated from September 2002 to December 2002 
show that the veteran was seen with complaints of wheezing, 
paroxysmal nocturnal dyspnea and shortness of breath with 
minimal exertion.  The veteran also reported chest pain with 
exertion.  Diagnostic impressions included shortness of 
breath, chest pain, and heart murmur.  A December 2002 
cardiology record reflected a diagnostic assessment of 
hypertrophic cardiomyopathy without significant obstruction 
on echocardiogram.  An outpatient treatment record dated in 
August 2004, contains an impression of congestive heart 
failure (CHF).  The examiner reported that he had told the 
veteran that "it is as just as likely that being in the 
military could have caused his CHF as it is not likely."

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  In the opinion of the Board, a VA examination is 
needed in order to determine whether the post-service cardiac 
findings, including breathing difficulties are related to in-
service findings of a heart murmur.  38 U.S.C.A. § 5103A(d).  

In his June 2004 hearing testimony, the veteran stated that 
he received Social Security Administration (SSA) disability 
benefits.  VA's duty to assist the veteran in substantiating 
his claim requires an attempt to obtain a copy of the SSA 
decision granting benefits to the veteran and the medical 
records upon which it was based should be obtained since such 
records may be beneficial in evaluating the veteran's claims.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, in August 2004 the veteran's representative sent 
to the Board the August 2003 outpatient treatment record 
noted above.  The Board cannot consider this evidence in the 
first instance without initial consideration by the RO, or a 
waiver of such consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed. 
Cir. 2003).  Neither the veteran nor his representative has 
waived consideration of this evidence by the agency of 
original jurisdiction.  

Finally, as noted above, the RO denied service connection for 
bilateral hearing loss in the January 2003 rating action.  In 
a September 2003 statement, the veteran stated that he wanted 
to "add" to his claim, service connection for bilateral 
hearing loss.  The Board construes this to be a notice of 
disagreement with January 2003 adverse determination 
regarding service connection for bilateral hearing loss.  No 
statement of the case has been issued in regard to this 
claim.  Therefore, the claim for service connection for 
bilateral hearing loss must be referred back to the RO for 
preparation of a statement of the case.  See Manlincon v. 
West 12 Vet. App. 238 (1999).  


To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action:  

1.  The AMC or RO shall issue a statement 
of the case with regards to the veteran's 
claim of entitlement to service 
connection for bilateral hearing loss.  
Only if the veteran perfects his appeal 
by filing a timely substantive appeal 
will this claim be further considered by 
the Board.  

2.  The AMC or RO should contact SSA and 
obtain copies of the decision that 
awarded disability benefits to the 
veteran and medical records upon which 
such decision was based. 

3.  The veteran should be afforded a VA 
cardiology examination in order to 
determine the nature and etiology of any 
current heart disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
examiner is asked to review the service 
medical records and offer an opinion as 
to whether it is as likely as not (50 
percent probability or more) that any 
element of the veteran's current 
cardiovascular pathology had its onset 
during a period of active service, or is 
otherwise the result of a disease or 
injury in service.

4.  The AMC or RO should re-adjudicate 
the claim on appeal, including 
consideration of any new evidence entered 
into the record.  If the benefit remains 
denied the AMC or RO should issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


